ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-11, and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a circuit including the limitation “the optical coupling complementary isolation circuit comprises a first photoelectric coupling unit, a second photoelectric coupling unit, a first current limiting circuit, a second current limiting circuit, a first voltage dividing circuit and a second voltage dividing circuit; a first end of the first current limiting circuit is connected with a power supply voltage, and a second end of the first current limiting circuit is connected with a receiving end of the first photoelectric coupling unit; a receiving end of the first photoelectric coupling unit and a receiving end of the second photoelectric coupling unit are connected with an output end of the pulse signal generating circuit, an output end of each of the first photoelectric coupling units is respectively connected with a power supply voltage and a first end of a first voltage dividing circuit, and a second end of each of the first voltage dividing circuits is grounded; a first end of the second voltage dividing circuit is connected with a power supply voltage, and a second end of the second voltage dividing circuit is connected with an output end of the second photoelectric coupling unit and is connected to the ground; the third end of the first voltage dividing circuit and the third end of the second voltage dividing circuit are output ends of the optical coupling complementary isolation circuit; wherein the output end of the optical coupling complementary isolation circuit is the output end of the signal isolation conversion circuit” in addition to other limitations recited therein.

Claims 2 and 4-9 are allowed by virtue of their dependency from claim 1.

Claim 10 is allowed because the prior art of record fails to disclose or suggest an apparatus including the limitation “the optical coupling complementary isolation circuit comprises a first photoelectric coupling unit, a second photoelectric coupling unit, a first current limiting circuit, a second current limiting circuit, a first voltage dividing circuit and a second voltage dividing circuit; a first end of the first current limiting circuit is connected with a power supply voltage, and a second end of the first current limiting circuit is connected with a receiving end of the first photoelectric coupling unit; a receiving end of the first photoelectric coupling unit and a receiving end of the second photoelectric coupling unit are connected with an output end of the pulse signal generating circuit, an output end of each of the first photoelectric coupling units is respectively connected with a power supply voltage and a first end of a first voltage dividing circuit, and a second end of each of the first voltage dividing circuits is grounded; a first end of the second voltage dividing circuit is connected with a power supply voltage, and a second end of the second voltage dividing circuit is connected with an output end of the second photoelectric coupling unit and is connected to the ground; the third end of the first voltage dividing circuit and the third end of the second voltage dividing circuit are output ends of the optical coupling complementary isolation circuit; wherein the output end of the optical coupling complementary isolation circuit is the output end of the signal isolation conversion circuit” in addition to other limitations recited therein.

Claims 11 and 13-18 are allowed by virtue of their dependency from claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842